Continuation of 3 and 7: Applicant has proposed amending claims 1 and 9 to include the limitation that each block row consists of one continuous block element. Such a limitation was not previously required by the claims, which would therefore necessitate further search and/or consideration.

Continuation of 12: Applicant’s arguments are directed to the proposed amended claims, as opposed to the currently pending claims, and are therefore not persuasive.


/PHILIP N SCHWARTZ/Examiner, Art Unit 1749                                                                                                                                                                                                        November 8, 2021

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749